Citation Nr: 1455014	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a decubitus ulcer of the right lower extremity, to include above knee amputation.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a decubitus ulcer of the left lower extremity, to include above knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, R.B, C.B. 


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1995 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina.  

The Veteran and his parents testified before the undersigned at an August 2012 travel Board hearing.  An electronic transcript of the hearing is of record.  


FINDING OF FACT

The Veteran developed additional disability (decubitus ulcers eventually necessitating above knee amputations) as a result of an improperly fitted wheelchair which was due to VA's failure to exercise the degree of care that would be expected of a reasonable health care provider in prescribing and monitoring the Veteran's use of the wheelchair.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met for residuals of decubitus ulcers of the lower extremities, to include above knee amputations.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, any notice or duty to assist omission is harmless.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares a veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d).

In January 2010, the Veteran submitted claims of entitlement to compensation under provisions of 38 U.S.C.A. § 1151 for above knee amputations.  He argues that the amputations were the result of VA negligence or lack of proper care due to prescribing an improperly fitting wheelchair.  

In February 2011, VA arranged to obtain a medical opinion regarding the Veteran's claims.  With regard to the right ankle, the examiner noted that there was documentation showing the Veteran was admitted to a VA hospital in December 2008 with osteomyelitis about the right ankle and foot with a recommendation that the lower extremity be amputated.  The Veteran declined the procedure for a while and was treated by VA to try and save the leg.  However, the leg eventually was amputated.  With regard to the left lower extremity, the examiner observed that an ulcer on the left lower extremity was noted in November 2009.  While the ulcer pathology waxed and waned, it eventually acutely worsened resulting in amputation of this extremity also.  With regard to VA culpability, the examiner opined that neither amputation was caused by any of the factors required for compensation under 38 U.S.C.A. § 1151.  The examiner found there was no indication of inadequate or untimely or improper treatment.  Significantly, the VA examiner who conducted the February 2011 VA examination failed to provide any opinion as to whether the initial wounds to the lower extremities were due to the Veteran's wheelchair being improperly fitted.  This opinion only addressed the treatment the Veteran received subsequent to the incurrence of the wounds.  

In August 2012, a VA physician, Dr. S., wrote that the Veteran had a spinal cord injury rendering him a paraplegic with neurogenic bowel and bladder and paralysis of the left arm.  The physician observed that the Veteran had consistently gained weight since the onset of his spinal cord injury and was now on his second power chair due to the weight gain.  It was written that the Veteran "did begin to get decubitus ulcer on his ankles in part from his wheelchair which resulted in above knee amputations."  The physician found that it was as likely as not that the Veteran's current amputations became necessary, in part, due to his wheelchair fitting "improperly."  

In August 2012, the Veteran testified that the rails on his wheelchair rubbed on his foot and, by the time anyone noticed, the wound was already down to the bone.  He testified that his VA physician, Dr. S., told him that he had to get out of his wheelchair or he would wind up getting his other leg amputated which is what eventually happened.  The Veteran's mother testified that the Veteran remained in the same wheelchair after the first amputation and was not provided with a different chair until after the second amputation.  She testified that the rubbing from the chair eventually caused the infection which resulted in the amputations.  The Veteran's mother testified that she was a nurse.  

Based on the above, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of decubitus ulcers of the lower extremities, to include above knee amputations, is warranted.  Associated with the claims file is competent medical evidence demonstrating that the Veteran received wounds to the lower extremities which were due, in part, to his use of a wheelchair prescribed by VA.  This evidence includes the Veteran's mother's testimony (she is a nurse) as well as clinical records.  There is also competent medical evidence of record which demonstrates that the wounds to the lower extremities eventually necessitated the amputation of the Veteran's lower extremities above the knees.  Both the report of the VA examination and the August 2012 letter from the VA physician support this determination.  This competent probative evidence demonstrates that the Veteran has experienced additional disability as a result of VA treatment.  Finally, there is competent probative medical evidence which shows that the Veteran had an "improperly" fitted wheelchair which was productive, in part, of the wounds to the lower extremities based on the August 2012 letter from the VA physician.  The Board finds the physician's use of the word "improperly" equates to carelessness, negligence, lack of proper skill, or error in judgment.  The word implies an element of fault on the part of VA in furnishing medical care (the improperly fitting wheelchair).  The fact that the examiner who conducted the February 2011 VA examination opined that the treatment of the wounds to the lower extremities did not constitute carelessness, negligence, lack of proper skill, or error in judgment does not change the outcome of this decision.  That examiner addressed how VA treated the wounds to the lower extremities after being discovered.  The opinion did not address how the initial wounds were received.  The uncontradicted medical evidence of record indicates the wounds were due to the Veteran's wheelchair which was prescribed by VA and VA failed to monitor the fitting of the wheelchair.  Thus, even though the wounds were correctly treated, the competent medical evidence shows the initial wounds were the result of carelessness, negligence, lack of proper skill, or error in judgment and, as a result of the wounds, the Veteran has experienced additional disability.  

There is no competent medical evidence of record which indicates that the wounds to the lower extremities which eventually resulted in the subsequent amputations were not the result of an improperly fitting wheelchair.  


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is granted.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


